Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2021 has been entered.

Status of Claims
Claims 1-3, 5, 6, and 9-14 remain pending; claims 4, 7, 8, and 15-24 are now canceled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 5, 6, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (WO 2017/209192, published 12/7/2017, filed 5/31/2017, effectively filed 6/1/2016 and “names another”), in view of Inoue (JP 2009/018715). Kobayashi et al. teach a vehicle seat (1) and airbag protection device comprising a seat cushion (2) having a seat surface, a seat back (12) having a backrest, the seat back having a side support at a lateral side thereof in a vehicle width direction, the side support (16) extending toward a vehicle front side, a frame side wall (10, 10a, figure 4) disposed inside the side support (figure 4), the frame side wall extending along the vehicle travel direction (e.g., branch portion 10a), a side airbag device including an airbag (20, 34, 36) disposed inside the side support, the airbag configured to restrain an occupant by inflation and deployment of the airbag, an inflator (30) provided at an inner side of the sidewall in the width direction (inwardly of 10a, figure 4), the airbag including .
As regards the forming of the chamber from a pair of panels and the provision of a baffle plate: the embodiment initially relied upon in Kobayashi et al., while teaching the first chamber as being formed from a pair of panels with a same configuration sewn together, lacks a teaching of the forming of the first chamber by overlapping two panels with the same configuration via a baffle plate, which is provided proximately at a middle of the first chamber in a forward/rearward direction and extends along a vertical direction. In an alternate embodiment (see figure 11a), Kobayashi et al. teach that it is contemplated that the chamber (34) can be formed from a pair of portions of like configuration (134a, 34b) sewn together (stitches 35a), wherein a baffle plate and through opening (150, 151) are provided mid-way between front and rear ends of the chamber (34) extending in a vertical direction and a lateral direction perpendicular to the 
As regards the alignment of the baffle with a front outer periphery of the second chamber: initially, Kobayashi et al. teach a number of alternate baffle positions (compare baffle 150 locations -- figure 11A: forwardly of the second chamber front periphery; figure 15A, rearwardly of the second chamber front periphery), which the ordinary practitioner would understand to imply that a range of front-back positions of the baffle plate is anticipated by Kobayashi et al. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the location of the baffle plate as initially taught by the alternate embodiment (e.g., figure 11A) of Kobayashi in a location where it is aligned with the front periphery of the second chamber (e.g., between the positions positively illustrated in figures 11A and 15A), the Kobayashi et al. reference teaching plural potential positions, for the purpose of strengthening the overall bag structure by co-locating the baffle and front periphery of the second chamber and/or setting the time at which the front portion of the first chamber is inflated via regulating the position of the baffle to a value intermediate that of those which would result from the more forward or more rearward relative baffle location.
The reference to Kobayashi et al. as modified above, while teaching the second chamber which may be seen to have identifiable upper, middle and lower portions, fails to teach that one or more of the upper and lower regions as deployed extends further forwardly toward a vehicle front than the middle region. Inoue teaches that in providing an airbag for side protection, it is well known to configure the arrangement with an inner (passenger facing) bag portion (22), and an outer (vehicle lateral side facing) bag portion (21), wherein the inner portion is formed to have an upper (24), lower (23) and middle (25) region, one or both of the upper and lower regions (23, 24) protruding . 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. in view of Inoue and Kurimoto et al. (US 2006/0103119). The reference to Kobayashi et al. as modified by Inoue is discussed above and fails to teach particular details of the inflator structure, to include a rectifying member in the second chamber surrounding the inflator, to regulate a flow of inflation gas, and having first and second openings located at respective upper and lower ends, for directing the inflation gas in up and down directions. Kurimoto et al. teach that it is well known to provide an inflator structure for an airbag where the inflator (131) is provided with a rectifying element (132) having first and second openings at the top and bottom of the rectifying element for providing control over regulation in the form of distribution of inflation gasses (flow lines, figure 2). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the inflator initially taught by Kobayashi et al. (the reference modified by Inoue) with a distribution controlling rectifying element as taught by Kurimoto et al. for distributing inflation gasses upwardly .

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Affidavit & Response to Amendment
As regards the application of the reference to Kobayashi et al., applicant’s comments are noted, as is the affidavit or declaration. Because the declaration is not sufficient, the rejection is being maintained at this time (see below).
The affidavit or declaration under 37 CFR 1.132 filed March 29, 2021 is insufficient to overcome the rejection of claims 1, 2, 5, 6, 9-14 based upon the reference to Kobayashi et al. (as combined with Inoue and/or Inoue and Kurimoto) as set forth in the last Office action for the following reasons:
The affidavit or declaration, while including a statement that the instant inventor invented the subject matter of the disclosure of the Kobayashi et al. reference utilized in the rejection does not fully meet the requirements for such an affidavit or declaration (see MPEP 2155.01). The requirements are discussed as follows:
“Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that the inventor or joint inventor (or some specific combination of named inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982). However, an affidavit or declaration under 37 CFR 1.132  that is only a naked assertion of inventorship and that fails to provide any context, explanation or evidence to support that 
Points 1-6 of the affidavit or declaration are directed to a showing of pertinent facts associated with the instant application and the Kobayashi et al. reference. Points 7 and 8 constitute a statement of inventorship (point 7) and a conclusion (point 8) without any reasonable explanation of the presence of additional author[s], and is accompanied by no context, explanation of evidence to support the assertion.
To the extent that a further affidavit or declaration would be deemed necessary to overcome the current application of the Kobayashi et al. reference, the examiner additionally suggests that applicant ensure the affidavit or declaration is made under rule 1.130. Note: making a 1.130-type declaration under rule 1.132 is not, on its own, a reason for finding a declaration insufficient (see at least MPEP 716.10: “Affidavits or declarations of attribution for applications subject to pre-AIA  35 U.S.C. 102 are affidavits or declarations under 37 CFR 1.132 because these are not otherwise provided for in the rules of practice. The Office will treat affidavits or declarations of attribution for applications subject to the current 35 U.S.C. 102 as affidavits or declarations under 37 CFR 1.130, and affidavits or declarations of attribution for applications subject to pre-AIA  35 U.S.C. 102 as affidavits or declarations under 37 CFR 1.132, regardless of whether the affidavit or declaration is designated as an affidavit or declaration under 37 CFR 1.130, 1.131, or 37 CFR 1.132.”).
Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents

		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616